DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    
   
                                      Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitation “the pressure of the high-pressure fluid” in lines 15-16 of said claim. There is insufficient antecedent basis for this limitation in the claim since there is no mention of pressure of the high-pressure fluid previously in claim 1. For examination purposes, the limitation is being considered as --...a pressure of a high-pressure fluid...--.
Claim 1 recites the limitation “the desired pressure” in line 16 of said claim. There is insufficient antecedent basis for this limitation in the claim since there is no mention of 
Claim 1 recites the limitation “the opening degree” in line 16 of said claim. There is insufficient antecedent basis for this limitation in the claim since there is no mention of opening degree previously in claim 1. For examination purposes, the limitation is being considered as --...a pressure of a high-pressure fluid...--.
Claim 1 recites the limitation “the pressure of the fluid in the closed cavity”                                       in lines 18-19 of said claim. There is insufficient antecedent basis for this limitation in the claim since there is no mention of pressure of the fluid in the closed cavity previously in claim 1. For examination purposes, the limitation is being considered as --...a pressure of a fluid in the closed cavity...--.

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2004/0255611) in view of Yamaguchi et al. (US 2004/0103685) and Takeuchi (US 2004/0011065).
In regards to claim 1, Nishijima discloses an ejector (40) for use in a refrigeration system (refer to Fig. 1), comprising: a mixing chamber (mixing portion 42) comprising a mixed fluid outlet (outlet next to diffuser 43); a high-pressure fluid passage (passage through port 41a) extending from a high-pressure fluid inlet (refrigerant introduction port [0046] 41a) to the mixing chamber (42), a flow valve (a valve body 61) for controlling a flow rate being disposed in the high-pressure fluid passage; a suction fluid passage (a passage through port 42a) extending from a suction fluid inlet (refrigerant Suction port 42a) to the mixing chamber; 
            a thermal bulb (64); and an elastic diaphragm (diaphragm 63) disposed in the high-pressure fluid passage, wherein a closed cavity (62) is on a first side of the elastic diaphragm (as can be seen in Fig. 4), and the high-pressure fluid passage is on a second side of the elastic diaphragm (as can be seen in Fig. 4); the thermal bulb (62a) is in communication with the closed cavity (62), and the thermal bulb (64) and the closed cavity (62) are filled with fluid (refer to par. 34); and the elastic diaphragm (63) is associated with the flow valve (61) so that an opening degree of the flow valve (61) varies in response to a change in a pressure difference across two sides of the elastic diaphragm (refer to par. 34).  
          Nishijima does not explicitly teach the thermal bulb being disposed upstream of the flow valve, in the high-pressure fluid passage or outside the high-pressure fluid passage; wherein the elastic diaphragm is associated with the flow valve such that .  
       Yamaguchi directed to a vapor compression cycle includes an ejector cycle system (Fig. 8) wherein the thermal bulb (a refrigerant temperature sensor 82) being disposed upstream of the flow valve (needle valve 46), in the high-pressure fluid passage or outside the high-pressure fluid passage (refer to par. 46; also Fig. 8).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nishijima such that the thermal bulb to be disposed upstream of the flow valve, in the high-pressure fluid passage or outside the high-pressure fluid passage as taught by Yamaguchi in order to control a movement position of the needle valve so that pressure of high-pressure refrigerant detected by the pressure sensor becomes a target refrigerant pressure that is determined based on the temperature of high-pressure refrigerant detected by the refrigerant temperature sensor (refer to par. 46 of Yamaguchi).
         Takeuchi teaches  a refrigerant cycle with an ejector (Fig. 1), wherein the elastic diaphragm (72; Fig. 2) is associated with the flow valve (7/77/71; Fig. 2) such that when the pressure of the high-pressure fluid is lower than the desired pressure (predetermined pressure  or valve-opening pressure of 10.3 MPa; par. 38), the opening degree of the flow valve (7/77/71) will decrease (par. 37, wherein the valve body 71 closes the valve port 76), (note: that the opening degree of flow valve decreases being interpreted as closing the valve from the opened position), thereby increasing the pressure of the high-pressure fluid; and when the pressure of the high-pressure fluid is higher than the desired pressure (par. 37), the pressure of the fluid in the closed cavity (the inside pressure of the seal space 79 is about 9.7 Mpa; par. 38) is lower than that of the high-pressure fluid (par. 38), and the opening degree of the flow valve will increase (par. 37, wherein the control valve 7 opens), (note: that the opening degree of flow valve increases being interpreted as opening the valve from the closed position), thereby decreasing the pressure of the high-pressure fluid (see also pars. 37-44).
        It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nishijima such that the elastic diaphragm to be associated with the flow valve so as when the pressure of the high-pressure fluid is lower than the desired pressure, the opening degree of the flow valve will decrease, thereby increasing the pressure of the high-pressure fluid; and when the pressure of the high-pressure fluid is higher than the desired pressure, the pressure of the fluid in the closed cavity is lower than that of the high-pressure fluid, and the opening degree of the flow valve will increase, thereby decreasing the pressure of the high-pressure fluid as taught by Takeuchi in order to prevent a refrigerant pressure from being greatly increased due to increase of a refrigerant flow amount (refer to par. 7 of Takeuchi).
In regards to claim 2, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Nishijima teaches wherein the flow valve is a needle (41), (as can be seen in Fig. 4), and a rear end of the needle valve (61) is connected (via rode 64) to the elastic diaphragm (63), (refer to par. 29).  
In regards to claim 3, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 2. Further, Nishijima teaches wherein the high-pressure fluid passage comprises a high-pressure fluid nozzle (41), the high-pressure fluid nozzle comprises a constricted section (converging portion adjacent the base of 61), a throat portion (central portion adjacent the tip of 61), and a diffusion section (diverging portion at a distal end of 41) in sequence (as can be seen in Fig. 4), the suction fluid passage comprises a suction chamber (space around 64 and 41) surrounding the high-pressure fluid nozzle (41), and the mixing chamber comprises a constricted section (converging portion of 42 adjacent the distal end of 41), a neck section (central portion of 42), and a diffusion section (at 43) in sequence (as can be seen in Fig. 4).  
In regards to claim 4, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Nishijima teaches wherein the high-pressure fluid passage is further provided with a support member (64a; Fig. 4), and an elastic member (spring 65) connected between the support member (68) and the needle valve (61), (as can be seen in Fig. 2).  
The embodiment of Fig. 4 of Nishijima does not explicitly teach teaches wherein the support member being in a position of which is adjustable. 
        However, the embodiment of Fig. 2 of Nishijima teaches wherein the support member (68; Fig. 2), a position of which is adjustable (refer to par. 32), and an elastic (spring 65) connected between the support member (68) and the needle valve (61), (as can be seen in Fig. 2).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 4 system of Nishijima such that the support member to be in a position of which is adjustable as taught by the embodiment of Fig. 2 of Nishijima in order to absorb a manufacturing difference of the variable throttle device, and to adjust the spring force to be applied to the diaphragm 63 so that a refrigerant super-heating degree at the refrigerant outlet side of the evaporator 30 becomes in a predetermined range (refer to par. 32).
In regards to claim 5, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Nishijima teaches wherein the fluid in the closed cavity (62) is completely or partially composed of a saturated refrigerant having the same composition as the fluid in the high-pressure fluid passage (evident from the fact that the fluid is the same as the refrigerant being in the system; refer to par. 34).  
In regards to claim 6, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Nishijima teaches wherein the fluid in the closed cavity (62) comprises a first component having the same composition as the fluid in the high- pressure fluid passage a second component different from the first component (note: in par. 51 of Nishijima states that carbon dioxide can be used as the refrigerant. Since supercritical state defined as a fluid state of carbon dioxide where it is held at or above its critical temperature and critical pressure. Carbon dioxide usually behaves as a gas in air at standard temperature and pressure (STP), or as a solid called dry ice when cooled and/or pressurized sufficiently. If the temperature and pressure are both critical point for carbon dioxide, it can adopt properties midway between a gas and a liquid. Therefore, a second component different from the first component as claimed above, when the first component is in a supercritical state meets the claim limitation. In other words, in a super critical state, it adopt properties midway between a gas and a liquid which is different that first component of gaseous state; see also the 112 rejection and the examiner interpretation above).
In regards to claim 7, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Nishijima teaches a refrigeration system (refrigerant ejector cycle of Fig. 1), comprising the ejector (40) according to claim 1.  
In regards to claim 8, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 7. Further, Nishijima teaches wherein the refrigeration system (Fig. 1) comprises a single ejector (40) or a plurality of ejectors connected in parallel.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima (US 2004/0255611) in view of Yamaguchi et al. (US 2004/0103685) and Takeuchi (US 2004/0011065), further in view of Hellmann (US 2018/0066872).
In regards to claim 9, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 7. Further, Nishijima teaches comprising: a medium-temperature compressor (10), an outlet (outlet of compressor 10) of which is connected to the high-pressure fluid inlet (41a) of the ejector (40) via a heat exchanger (condenser 20) and an optional regenerator; and a gas-liquid separator (50), wherein the mixed fluid outlet of the ejector (40) is connected to the gas-liquid separator (as can be seen in Figs. 1 and 2), a gas-phase outlet (rightmost outlet) of the gas-liquid separator (50) is connected to an inlet of the medium temperature compressor (10), and a liquid-phase outlet (bottommost outlet) of the gas-liquid separator (50) is connected to the suction fluid inlet of the ejector (40) via a medium-temperature evaporator (30).                                                                                                Nishijima does not explicitly disclose wherein the liquid-phase outlet of the gas-liquid separator is connected to the suction fluid inlet of the ejector via a medium-temperature expansion valve.                                                                                                                                 Hellmann directed to a vapor compression cycle that wherein the liquid-phase outlet (8c) of the gas-liquid separator (8) is connected to the suction fluid inlet (6b) of the ejector (6) via a medium-temperature expansion valve (10), (refer to par. 22).                 It should be noted that Hellmann teaches the use of multiple evaporators which are respectively associated with expansion valves and an ejector unit (at least one low temperature evaporator and at least one medium temperature evaporator; see pars. 21 and 25). 
          Hellmann also teaches that having this structural arrangement allows the energy consumption of the vapor compression system to be minimized and to improve the efficiency of an ejector refrigeration circuit (see par. 3). Having the multiple evaporators respectively associated with expansion valves and an ejector unit allows the simultaneous cooling of multiple locations in an energy efficient manner, given the independent control of each evaporator (see par. 32).       
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nishijima and to have modified them with the teachings of Hellmann, by having the liquid-phase outlet 
In regards to claim 10, Nishijima as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose wherein the liquid-phase outlet of the gas-liquid separator is further connected to an inlet of a low-temperature compressor via a low-temperature expansion valve and a low-temperature evaporator, and an outlet of the low-temperature compressor is connected to the inlet of the medium-temperature compressor. 
         Hellmann directed to a vapor compression cycle that uses ejectors, teaches wherein the liquid-phase outlet (8c; Fig. 1) of the gas-liquid separator (8) is further connected to an inlet of a low-temperature compressor (18) via a low-temperature expansion valve (14) and a low-temperature evaporator (16; as can be seen in Fig. 1), and an outlet of the low-temperature compressor (18) is connected to the inlet of the medium-temperature compressor (2, as can be seen in Fig. 1).
        One of ordinary skill in the art would recognize the inclusion of low-temperature components (i.e. lower stage components within a multi-stage system) as a matter of increasing the temperature ranges the system can operate. For instance, Hellmann teaches that the medium temperature stage can be used in providing medium temperature refrigeration (refer to par. 21), whereas the low-temperature stage can be used in providing low temperature refrigeration refer to par. 25).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nishijima and to have modified them with the teachings of Hellmann, by having the liquid-phase outlet of the gas-liquid separator further connected to an inlet of a low-temperature compressor via a low-temperature expansion valve and a low-temperature evaporator, and an outlet of the low-temperature compressor connected to the inlet of the medium-temperature compressor, in order to provide a plurality of temperature ranges for various cooling applications, as similarly suggested by Hellmann, without yielding unpredictable results.
                                          Response to Arguments
Applicant's arguments filed on 11/29/2021 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Takeuchi (US 2004/0011065).
Applicant argued on page 6 that Nishijima does not disclose "a thermal bulb disposed upstream of the flow valve" as recited in claim 1, as the temperature sensing portion and variable throttle are disposed on separate passages. 


                                                    Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763  
 

/CASSEY D BAUER/Primary Examiner, Art Unit 3763